ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                             )
                                          )
Government Services Corp.                 )     ASBCA Nos. 59246, 59247
                                          )                59248,59312
                                          )
Under Contract Nos. SP0600-11-D-4009      )
                    SP0600-12-D-4517      )
                    SP0600-12-D-4552      )
                    SP0600-13-D-4512      )

APPEARANCE EOR THE APPELLANT:                   Gregory R. Rauch, Esq.
                                                 Magyar, Rauch & Thie, PLLC
                                                 Moscow, ID

APPEARANCES FOR THE GOVERNMENT:                 Daniel K. Poling, Esq.
                                                 DLA Chief Trial Attorney
                                                Matthew Butsick, Esq.
                                                Kelly Tischler, Esq.
                                                Marit Bank, Esq.
                                                 Trial Attorneys
                                                 DLA Energy
                                                 Fort Belvoir, VA

                              ORDER OF DISMISSAL

      The appeals have been withdrawn. Accordingly, they are dismissed from the
Board's docket with prejudice.

      Dated: 26 February 2015


                                              g~~
                                              MARK N. STEMPLER
                                              Administrative Judge
                                              Acting Chairman
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59246, 59247, 59248, 59312,
Appeals of Government Services Corp., rendered in conformance with the Board's
Charter.


      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2